Title: From James Madison to Gideon Leet (Abstract), 15 March 1805
From: Madison, James
To: Leet, Gideon


15 March 1805, Department of State. “It appears that shortly after the receipt of the papers respecting the Matilda, a representation was made to the Government of Sweden, through its Consul residing here, with a view to obtain indemnity for the injury. This gentleman, in answer to a request for information, observes, that the case has been taken up by his government and that no determination had been made, according to his last advices. But considering the delay which has already taken place, and that the business may perhap’s [sic] be more effectively pursued by our Minister at London, it will be hereafter confided to him.”
